Chase, JuJlice.
The defence cannot be admitted. There is no rule more perfectly eftabliihed, there is none which ought to be held more facred in commercial tranfaftions, than'that the blank indorfement of a bill of exchange pafles a’l the. intereft ⅛ the bill, to every indorfee, in.fucceffion, difeharged from any obligation, which might fubfift between the original parties, but which does not appear upon the face of the inftrument itfelf.
Peters,. JuJlice.
Though I can eafily fuppofe cafes of hardfhip may arife, and though I am difpofed, indeed, to think that ftrong equitable circumftances now exift in favor of the defendants; yet, the rule of law is fo well eftabliihed, and,- upon general principles, is fo' beneficiad, that I cannot perfuade myftlf, in any degree, to- difpenfe with its operation. I am, therefore, of opinion, that the evidence, in fupportof the defence propofed, ought not to be admitted.
Verdiit for the plaintiffs.